Judgment, Supreme Court, New York County (Richard Failla, J.), rendered September 18, 1989, convicting defendant, after a jury trial, of attempted robbery in the second degree and sentencing him, as a predicate felon, to an indeterminate prison term of from 3 to 6 years unanimously affirmed.
Police officers observed defendant bump into the complainant while defendant’s unapprehended accomplice reached into the complainant’s pocket. Defendant told the police that he "was just there” and that "Skeeter had done the dip.”
Defendant’s argument that he was deprived of effective assistance of counsel because his attorney had specifically failed to challenge a stationhouse showup identification by a police officer and had failed, in general, to challenge the totality of the circumstances attendant to defendant’s identification, was never raised in a CPL 440.10 motion. As such, defendant has not established a record for review (People v Brown, 45 NY2d 852, 853).
Were we to review, we would find these arguments to be without merit due to the fact that there is no identification procedure to challenge.
Despite diligent efforts, the People were unable to compel the complainant, a resident of Spain, to testify (see generally, People v Gonzalez, 68 NY2d 424). Accordingly, the court did not err in denying defendant’s request for a missing witness instruction. Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.